Motion granted to prosecute appeal on original record, typewritten briefs, and time for argument of appeal enlarged to include November 1961 Term, on condition appellant’s briefs are filed and served on or before November 1, 1961; application to withdraw record from County Clerk’s office denied upon the ground that the application should be made at Special Term, and Special Term may exercise its discretion in the light of the fact that defendant is not represented by counsel, and suitable safeguards should be imposed in the public interest in connection with any order to withdraw the minutes.